                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,                        Case No. 15-20531

v.
                                              HON. GEORGE CARAM STEEH
TIMOTHY FULGENZI,

         Defendant.
_______________________________/

             OPINION AND ORDER DENYING DEFENDANT’S
              MOTION TO VACATE SENTENCE (DOC. 33)

      Defendant Timothy Fulgenzi filed a motion to vacate his sentence

pursuant to 28 U.S.C. § 2255, to which the government has responded.

For the reasons explained below, Defendant’s motion is denied.

                           BACKGROUND FACTS

      From February through July 2015, Defendant engaged in a sexual

relationship with the 15-year-old daughter of his girlfriend (“MV-1”). He

convinced MV-1 to send sexually explicit images of herself to him. He also

sent pictures of his genitals to her.

      Once MV-1’s family members learned of Defendant’s conduct, they

confronted him through text messages. Defendant then fled with MV-1. He

stole a car in Northville, Michigan, and drove with MV-1 to Tennessee,
                                        -1-
where he was eventually apprehended.

      Defendant was charged with five counts: Count One, production of

child pornography, 18 U.S.C. § 2251(a); Count Two, transfer of obscene

matter to a minor, 18 U.S.C. § 1470; Count Three, transportation of a minor

with intent to engage in criminal sexual activity, 18 U.S.C. § 2423(a); Count

Four, commission of a felony offense involving a minor by a registered sex

offender, 18 U.S.C. § 2260A; and Count Five, interstate transportation of a

stolen motor vehicle, 18 U.S.C. § 2312.

      On October 31, 2016, Defendant pleaded guilty pursuant to a plea

agreement to Counts One and Three. In exchange, the government

agreed to dismiss Counts Two, Four, and Five. The parties agreed that the

sentencing guidelines range was 300-365 months. The agreement

provided that “the Court must impose a sentence of imprisonment on Count

One (Production of Child Pornography) of at least 25 years (300 months)

in prison. . . .” Doc. 26 at 5-6 (emphasis in original).

      Defendant’s attorney submitted a sentencing memorandum on April

10, 2017. At the April 17, 2017 sentencing hearing, the court accepted the

plea agreement and sentenced Defendant to 300 months of imprisonment,

the statutory mandatory minimum sentence for Count One. The judgment

was entered April 18, 2017; Defendant did not appeal.

                                       -2-
                           LAW AND ANALYSIS

      Defendant filed a timely motion to vacate his sentence pursuant to 28

U.S.C. § 2255, alleging the he received ineffective assistance of counsel.

To present an ineffective assistance of counsel claim under § 2255,

Defendant must show that (1) his attorney’s performance was seriously

deficient and (2) this deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). To show that

counsel’s performance was deficient, Defendant must demonstrate that his

counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms. Id. at 688. In

applying this standard, “a court must indulge in a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. To satisfy the prejudice requirement in the context

of a guilty plea, “the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59

(1985). See also Griffin v. United States, 330 F.3d 733, 736-37 (6th Cir.

2003).

      Defendant alleges that his counsel was ineffective because he did not

advise him to “openly plead guilty.” Defendant submits that “he could have

                                     -3-
then, at sentencing, argued in favor of a sentencing departure/variance”

based upon “expert psychiatric mitigation evidence.” Doc. 33 at PageID

169. Defendant argues that his attorney should have retained a psychiatric

expert regarding his abusive childhood.

      It is unclear to the court what Defendant means by pleading guilty

“openly.” Defendant would not have benefitted by pleading guilty to all five

counts of the superseding indictment without a plea agreement. Based

upon the plea agreement, the government dismissed Counts Two, Four,

and Five. The offense charged in Count Four (commission of a felony

offense involving a minor by a registered sex offender) called for “a term of

imprisonment of 10 years in addition to the imprisonment imposed for” the

child pornography offense (Count One) to which Defendant pleaded guilty.

18 U.S.C. § 2260A (emphasis added). Section 2260A also makes clear

that the additional 10 -year sentence for Count Four would be consecutive

to the sentence imposed for Count One. By pleading guilty pursuant to the

Rule 11 agreement, Defendant avoided an additional 10 years in prison.1

His counsel’s performance was not deficient in this regard.

      In addition, Defendant has not shown that he was prejudiced, either


1
 To the extent Defendant suggests that he should have been allowed to plead guilty to
Count Four instead of Count One, there is no evidence that such an option was
presented by the government.
                                        -4-
by pleading guilty pursuant to the agreement or by his counsel’s failure to

retain a psychiatric expert. As discussed above, the record reflects that

Defendant benefitted, rather than was prejudiced, by the plea agreement.

Moreover, Defendant has not alleged that he would have insisted on going

to trial rather than pleading guilty. See Hill, 474 U.S. at 59.

      The court notes that Defendant’s attorney did reference his abusive

childhood in a sentencing memorandum and that this information was

included in the pre-sentence report. See Doc. 27. Had Defendant

presented expert mitigation testimony, it would not have affected his

sentence. Defendant received the statutory mandatory minimum sentence

for Count One (production of child pornography): 300 months. See 18

U.S.C. § 2251(e). The court was not free to depart below this mandatory

minimum. Accordingly, lack of expert testimony did not prejudice

Defendant.

      Defendant has not demonstrated that his counsel’s performance was

deficient or that his counsel’s performance prejudiced his defense. Under

the circumstances, an evidentiary hearing is not required. See Blanton v.

United States, 94 F.3d 227, 235 (6th Cir. 1996) (citing Fontaine v. United

States, 411 U.S. 213, 215 (1973) (“[E]videntiary hearings are not required

when, as here, the record conclusively shows that the petitioner is entitled

                                      -5-
to no relief.”).

                                       CONCLUSION

      IT IS HERBY ORDERED that Defendant’s motion to vacate sentence

(Doc. 33) is DENIED.

      The court declines to issue a certificate of appealability, because

Defendant has not “made a substantial showing of the denial of a

constitutional right,” for the reasons stated above. See 28 U.S.C. §

2253(c)(2); Fed. R. App. P. 22.

Dated: February 20, 2019

                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE



                                   CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                   February 20, 2019, by electronic and/or ordinary mail and also
                       on Timothy Fulgenzi #22953-075, FCI Milan, Federal
                     Correctional Institution, P.O. Box 1000, Milan, MI 48160.

                                         s/Barbara Radke
                                           Deputy Clerk




                                               -6-
